Mr. JUSTICE ADESKO delivered the opinion of the court: Defendant, Frederick Sanders, was charged with the offenses of armed robbery and attempted robbery. He pleaded guilty to armed robbery and after a bench trial he was found guilty of attempted robbery and sentenced to concurrent terms of two to five years. Defendant, represented by the Public Defender, filed a consolidated notice of appeal. The Public Defender now seeks to withdraw as counsel in the armed robbery cause. He has filed a motion pursuant to Anders v. California, 386 U.S. 738, and states that, from a review of the record, the only basis for an appeal would be whether the plea of guilty was properly accepted by the trial court. The Public Defender concludes that in view of the trial court’s strict adherence to Supreme Corut Rule 402 in accepting the guilty plea, an appeal in this cause would be without merit and could not possibly be successful. Defendant received a copy of the Public Defender’s motion to withdraw and a copy of the supporting brief. He was also sent a letter by this court notifying him of the motion and giving him an opportunity to file any points he might choose to support his appeal. Defendant failed to respond. After examining the points raised by the Public Defender’s brief as well as the entire record before the court, we are compelled to conclude that this appeal would be wholly frivolous and without merit. The motion of the Public Defender to withdraw from the instant appeal is therefore allowed and the judgment of the circuit court of Cook County is hereby affirmed. Judgment affirmed. BURMAN, P. J., and DIERINGER, J., concur.